DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Sivilich does not disclose a channel in the external envelope, it is noted that Applicant points to the channels disclosed in figures 5A-5C of the present invention, which are formed by folds, bends, or wrinkles in the external envelope. However, the broadest reasonable interpretation of the term “channel” does not require such a configuration, as a channel is broadly defined as a passage or groove. The external envelope 28 of Sivilich, as shown in figure 4, has an opening passage formed therein, which extends between the front and rear extremities of the envelope without reaching the front and rear extremities. Sivilich therefore anticipates the independent claim 1 and 15 as presently written. It is noted that dependent claims 28-31 further limit the claimed channel and are not anticipated by Sivilich, as discussed under the heading Allowable Subject Matter below.
Claim Objections
Claims 30 and 31 are objected to because of the following informalities:  Claims 30 and 31 depend from claim 1, which makes the duplicates of claims 28 and 29. It appears claims 30 and 31 were intended to depend from claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivilich (5,669,902).
With respect to claim 1, Sivilich discloses an absorbent product for attachment to an article of clothing A, as shown in figure 2. The absorbent product has a wearer-facing surface and a garment-facing surface, as shown in figure 5. The main body of the absorbent product comprises a central absorbent core 26 and an external envelope 28 placed around the central core 26, as shown in figure 4, and having a front extremity 40 and a rear extremity 38, as shown in figure 5. A channel (i.e. longitudinally extending opening) is formed in the external envelope 28 to expose the absorbent core 26, the channel extending between the front and rear extremities but not reaching the front and rear extremities, as shown in figure 4. A first attachment line is located at the front extremity 40 and a second attachment line is located at the rear extremity 38, as shown 
With respect to claim 2, the first and second attachment lines are sewn, as disclosed in column 3, lines 25-26, and therefore form seam lines.
With respect to claims 3-7, the article A has a crotch portion defined by the first and second attachment lines, as shown in figure 3.
With respect to claim 8, the article of clothing is an undergarment, as disclosed in column 1, lines 4-6.
With respect to claim 9, the absorbent core 26 is disclosed in column 3, lines 11-12, and therefore comprises absorbent materials.
With respect to claim 14, the absorbent product is for absorption of urine leaks, as disclosed in column 2, lines 1-2.
With respect to claims 15-16, Sivilich discloses an article of clothing A, as shown in figure 2. The absorbent product has a wearer-facing surface and a garment-facing surface, as shown in figure 5. The main body of the absorbent product comprises a central absorbent core 26 and an external envelope 28 placed around the central core 26, as shown in figure 4, and having a front extremity 40 and a rear extremity 38, as shown in figure 5. A channel (i.e. longitudinally extending opening) is formed in the external envelope 28 to expose the absorbent core 26, the channel extending between the front and rear extremities but not reaching the front and rear extremities, as shown in figure 4. A first attachment line is located at the front extremity 40 and a second attachment line is located at the rear extremity 38, as shown in figure 5 and disclosed in 
With respect to claims 17-18, the garment-facing surface 34 of the absorbent product and the crotch region define a displacement zone having a displacement distance in which the absorbent product 16 is movable, as shown in figure 5. 
With respect to claim 20, the first and second attachment lines are sewn, as disclosed in column 3, lines 25-26, and therefore form seam lines.
Allowable Subject Matter
Claim 32 is allowed.
Claims 28-31 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 28-31, the prior art of record does not disclose the channel extends inwardly from a first width to a second greater width greater than and inward of the first width, or a channel that is seamless. The channel disclosed by Sivilich is merely an opening, and therefore does not extend inwardly or have a first width and a second greater width greater than and inward of the first width. The channel of Sivilich also comprises seams where the portions of the external envelope 28 overlap to form the channel, as shown in figure 4. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
With respect to claims 32-33, the prior art of record does not disclose an absorbent product comprising four layers of absorbent material wherein a first layer includes polyester and/or polyurethane, a second layer includes bamboo viscose, cotton, and/or polyester, a third layer includes cellulose and/or nylon, and a fourth layer includes polyester. The closest prior art of record, Sivilich, remains silent as to the material of the absorbent product. Lee is relied upon to teach an absorbent product having four layers, and further disclose the use of polyester, but does not disclose each individual layer and material required by the present claim. While each individual layer and material is known in the art as useable in an absorbent product, the combination of all four specific layers together is not disclosed in the prior art of record. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781